DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 49, 64-65, 70, 75, and 85 and newly added claims 92-106 in the reply filed on 06/13/2022 is acknowledged.  

Claim Status
Claims 49, 65, 70, 75, 85, 92-106 are pending.
Claim 65 is currently amended.
Claims 92-106 are new.
	Claims 49, 65, 70, 75, 85, 92-106 are examined on the merits.  

Indefiniteness
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 99 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The reference to tables 1-5 in claim 99 renders the claim indefinite.  Where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)(citations omitted).  In this case the invention can be described in words without reference to the table and therefore including the table in the claim is not permitted and renders the claim indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49, 92-95, 97-100, and 102-105  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kay, US 2017/0233765 A1, August 17, 2017.  
	
Independent Claim 49 is drawn to a method for localizing a donor polynucleotide to a target locus in a cell.  The major steps of the method are summarized as follows:
1. Transfecting a cell with a donor polynucleotide comprising a DNA Binding Domain;
2. Introducing into a cell a nuclease which causes a DNA break at a genomic target locus;
3. Introducing a donor recruitment protein comprising a DNA binding domain and a DNA break localizing domain.
	It should be noted that there is no requirement that the nuclease and donor recruitment protein need to be separate proteins.  Additionally, the specification defines donor recruitment protein in a non-limiting manner (See below).  This results in a large body of the prior art being encompassed within claim 49 such as most art disclosing the use of the CRE/lox or FLP/frt recombinase systems.  

    PNG
    media_image1.png
    662
    729
    media_image1.png
    Greyscale


  	With respect to claim 49, Kay discloses a method for localizing a donor polynucleotide to a genomic target locus in a cell (Kay discloses integrating a gene of interest into a target locus without disrupting the expression of the gene at the target locus (Kay, Abstract)), the method comprising: (a) transfecting a cell with a recombinant polynucleotide (Kay discloses that a transformed or transfected cell has had heterologous or exogenous DNA introduced inside the cell (Kay, Page 5, Paragraph 0066), that recombinant nucleases are engineered nucleases (Kay, Page 12,Paragraph 0102), that the gene of interest which can be inserted can be an engineered polypeptide (Kay, Page 5, Paragraph 0052), and finally teaches expressing a transgene in a cell at a target genomic locus (Kay, Page 35, Claim 40)) b), the recombinant polynucleotide comprising a genome editing cassette comprising a donor polynucleotide and a DNA binding sequence known to bind a DNA binding domain (Kay discloses a donor polynucleotide which comprises a nucleic acid cassette comprising the gene of interest, a coding sequence for the gene at the target locus, and sequence flanking the cassette that are homologous to sequences flanking an integration in the target locus(Kay Page 1, Paragraph 0005) additionally Kay discloses that a site specific recombinase may flank homologous sequence on the donor polynucleotide (Kay, Page 7, Paragraph 0082) and that site specific recombinases associate with and catalyze integration of a donor polynucleotide into a target locus (Kay, Page 11, Paragraphs 0097-0099); (b) introducing a nuclease into the cell (Kay discloses that integrase family site specific recombinases nick DNA which results in a double stranded break and therefore have nuclease activity (Kay, Paragraph 0098), wherein the nuclease recognizes and causes a DNA break at the genomic target locus (Kay discloses that site specific recombinases catalyze site-specific recombination between compatible recombination sites and that integrase family recombinases cleave (nick) DNA (Kay Page 11, Paragraphs 0097-0098)); (c) introducing a donor recruitment protein into the cell, the donor recruitment protein comprising the DNA binding domain and a DNA break site localizing domain and allowing the donor recruitment protein to selectively recruit the DNA break, thereby localizing the donor polynucleotide to the genomic target locus Kay discloses that a site-specific recombinase catalyzes conservative-site specific recombination between its compatible recombination sites (Kay, Page 11, Paragraph 0097), therefore when these sites are found at a target locus within the genome and on a donor nucleotide site-specific nucleases would bind to the donor polynucleotide and recruit it to the target locus in the genome to which it would also bind and make a double stranded break).
	With respect to claim 92,  Kay discloses the method of claim 49 (See above), wherein the DNA break is a double strand DNA break (Kay discloses that integrase family recombinases nick the DNA which later forms a double strand break)(Kay, Page 11, Paragraph 0098).
	With respect to claim 93, Kay discloses the method of claim 49 (See above), wherein the donor recruitment protein is a fusion protein (Kay discloses that targeted nucleases which would include recombinases can be fusion proteins comprising a DNA binding domain with specificity for the target DNA sequence of interest (Kay, Page 6, Paragraph 0074)).
	With respect to claim 94, Kay discloses the method of claim 49 (See above), wherein the DNA binding domain comprises a polypeptide sequence from a DNA binding protein (Kay discloses the use of site-specific recombinases which are polypeptides that bind to DNA and the catalyze a recombination reaction, therefore these proteins contain a polypeptide sequence from a DNA binding protein (Kay, Page 11, Paragraph 0097-0098)).
	With respect to claim 95, Kay discloses the method of claim 94 (See above), wherein the DNA binding protein is LexA, Gal4 DBD, Zinc Finger protein, TALE, or a transcription factor (Kay discloses site-specific recombinases are involved in homologous recombination which is a major mechanism that cells use to repair double strand breaks and would therefore have localized to bind to an engineered nuclease-induced double strand break (Kay, Page 22, Paragraph 0182).  Additionally, Kay discloses that TALENs comprise a fusion polypeptide of the FOK1 DNA-cleavage domain and a TAL effector DNA binding domain (Kay, Page 12, Paragraph 0104) and that TALENs can be used to generate double strand breaks that are repaired by site-specific recombinases (Kay, Page 1, Paragraph 0006))..
	With respect to claim 97, Kay discloses the method of claim 49 (See above), wherein the DNA break site localizing domain comprises a polypeptide sequence from a protein that binds to a DNA break site or a region near a DNA break site as a result of the DNA break (Kay discloses site-specific recombinases are involved in homologous recombination which is a major mechanism that cells use to repair double strand breaks and would therefore have localized to bind to an engineered nuclease-induced double strand break (Kay, Page 22, Paragraph 0182)).
	With respect to claim 98, Kay discloses the method of claim 97, wherein the protein that binds to a DNA break site region near a DNA break site as a result of the DNA break is a protein that is involved in DNA repair (Kay discloses site-specific recombinases are involved in homologous recombination which is a major mechanism that cells use to repair double strand breaks and would therefore have localized to bind to an engineered nuclease-induced double strand break (Kay, Page 22, Paragraph 0182)).
	With respect to claim 99, Kay discloses the method of claim 98, wherein the protein that is involved in DNA repair is a DNA break binding protein(Kay discloses site-specific recombinases are involved in homologous recombination which is a major mechanism that cells use to repair double strand breaks and would therefore have localized to bind to an engineered nuclease-induced double strand break (Kay, Page 22, Paragraph 0182)).
	With respect to claim 100, Kay discloses the method of claim 49 (See above), wherein the nuclease is a Fok1-nuclease (Kay discloses site-specific recombinases are involved in homologous recombination which is a major mechanism that cells use to repair double strand breaks and would therefore have localized to bind to an engineered nuclease-induced double strand break (Kay, Page 22, Paragraph 0182).  Additionally, Kay discloses that TALENs comprise a fusion polypeptide of the FOK1 DNA-cleavage domain and a TAL effector DNA binding domain (Kay, Page 12, Paragraph 0104) and that TALENs can be used to generate double strand breaks that are repaired by site-specific recombinases (Kay, Page 1, Paragraph 0006)).
	With respect to claim 102, Kay discloses the method of claim 49 (See above), wherein the nuclease modifies the genomic target locus by integrating the donor polynucleotide into the genomic target locus, thereby producing a genetically engineered cell (Kay discloses site specific recombinases including integrases which integrate donor DNA into a target locus in the target genome (Kay, Page11, Paragraphs 0097-0099)).  
	With respect to claim 103, Kay discloses the method of claim 102 (See above), wherein the genetically engineered cell is a genetically engineered therapeutic cell (Kay discloses the use of this method to target IL2Rgamma in X-SCID T-Cell precursor cells (Kay, Page 20-21, Paragraphs 0170-171)).
	With respect to claim 104, Kay discloses the method of claim 103 (See above), wherein the genetically engineered therapeutic cell is a genetically engineered immune cell (Kay discloses the use of this method to target IL2Rgamma in X-SCID T-Cell precursor cells (Kay, Page 20-21, Paragraphs 0170-171)).
	With respect to claim 105, Kay discloses the method of claim 104 (See above), wherein the genetically engineered immune cell is a T cell or a natural killer cell that targets a cancer (Kay discloses the use of this method to target IL2Rgamma in X-SCID T-Cell precursor cells which would develop into T-cells and natural killer cells, therefore Kay discloses using this technique in T-cells and natural killer cells(Kay, Page 20-21, Paragraphs 0170-171)).	

Claim(s) 65 and 106 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng, WO 2017/070056 A1, April 27, 2017.
	With respect to claim 65, Zheng discloses a library of gene editing vectors (WO 2017/070056 A1, Paragraph 0083) where the vectors are capable of stable integration into the cell’s genome (WO 2017/070056 A1, Paragraph 0025), each gene editing vector comprising a genome editing cassette comprising (i) a barcode, (ii) a first nucleic acid sequence encoding a first guide RNA (gRNA) capable of hybridizing at a genomic target locus to be modified, and a donor polynucleotide thereby forming a barcode gRNA-donor polynucleotide combination (WO 2017/070056 A1, Paragraph 0021).
	With respect to claim 106, Zheng discloses the library of claim 65 (See above), each vector further comprising a polynucleotide encoding a RNA-guided nuclease (Zheng, Page 2, Paragraph 0006).  

Claim(s) 70, 75, and 85 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arbab, WO 2016/176404 A1, November 3, 2016.
	With respect to claim 70, Arbab discloses a gene editing vector comprising a donor polynucleotide and a first nucleic acid sequence encoding a first guide RNA (guide X) capable of hybridizing with the vector at a target site such that when the guide X is expressed by a cell, the guide X hybridizes to the vector and creates a double-strand DNA break at the target site (Arbab, Page 3, Paragraph 0025). 
	With respect to claim 75, Zheng discloses all of the limitations of claim 70 (See above).  Additionally, Arbab discloses a composition comprising a target cell, a  nuclease, and the gene editing vector of claim 70 (Arbab, Page 60, Claim 33).
	With respect to claim 85, Zheng discloses all of the limitations of claim 70 (See above).  Additionally, Arbab discloses a kit comprising (a) a gene editing vector of claim 70 and (b) a nuclease or a polynucleotide encoding a nuclease (Arbab, Page 60, Claim 32).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay, US 2017/0233765 A1, August 17, 2017 in view of Nagasaki, Enhanced nuclear import and transfection efficiency of plasmid DNA using streptavidin-fused importin-Beta, Journal of Controlled Release, 103 (2005), Pages 199-207.
	With respect to claim 96, Kay discloses the method of claim 94 (See 35 USC Rejection Above).  Specifically, Kay discloses the use of site-specific recombinases which are polypeptides that bind to DNA and the catalyze a recombination reaction, therefore these proteins contain a polypeptide sequence from a DNA binding protein (Kay, Page 11, Paragraph 0097-0098).  
	With respect to claim 96, Kay does not teach a DNA binding protein of Streptavidin where biotin is conjugated to the donor polynucleotide.  
	With respect to claim 96, Nagasaki teaches that streptavidin importin-beta fusion proteins were able to increase the localization of biotinylated plasmid DNA (Donor Polynucleotide) to the nuclease (Nagasaki, Abstract).  This shows that a fusion protein having streptavidin was able to localize biotinylated DNA.
	At the time of filing it would have been obvious to the ordinary artisan to modify the method of Kay to use a Recombinase/streptavidin fusion protein in combination with biotinylated donor polynucleotides.  This would have been obvious to the ordinary artisan because the method of Kay is a method for localizing a donor polynucleotide to a genomic target locus in a cell and the method of Nagasaki is drawn to localizing target DNA to a specific location in the cell.  Combining these methods would allow for increased localization of the Donor DNA to the recombinase which would be able to insert the donor DNA into the target genomic locus.  This would have been motivating to the ordinary artisan because it would increase the localization of the donor DNA to the target genomic locus where it could then be inserted.  As this is one of the rate limiting step of inserting DNA into a target locus this would be motivating to the ordinary artisan because it would facilitate more rapid and efficient insertion of donor DNA into a target locus.  Therefore, claim 96 is rejected as being obvious under Kay in view of Nagasaki.  

Claim(s) 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay, US 2017/0233765 A1, August 17, 2017 in view of Gupta, Expanding the genetic editing tool kit: ZFNs, TALENs, and CRISPR-Cas9, The Journal of Clinical Investigation, 2014;124(10).
	With respect to claim 101, Kay teaches the method of claim 49 (See above), (Kay also discloses site-specific recombinases are involved in homologous recombination which is a major mechanism that cells use to repair double strand breaks and would therefore have localized to bind to an engineered nuclease-induced double strand break (Kay, Page 22, Paragraph 0182).  Additionally, Kay discloses that TALENs comprise a fusion polypeptide of the FOK1 DNA-cleavage domain and a TAL effector DNA binding domain (Kay, Page 12, Paragraph 0104) and that TALENs can be used to generate double strand breaks that are repaired by site-specific recombinases (Kay, Page 1, Paragraph 0006)).
	Kay does not teach the use of an RNA-guided nuclease.
	Gupta teaches the advantages of CRISPR over ZFNs and TALENS, specifically, that in contrast to ZFNs and TALENs, CRISPR/Cas9 (RNA-guided nuclease) can easily be adapted to target any genomic sequence by changing the 20-bp protospacer of the guide RNA and CRISPR has the ability to multiplex.  
	At the time of filing it would have been obvious to the ordinary artisan to modify the method of Kay to use the nuclease of Gupta.  This would have been obvious because the method of Kay is a method for increasing the rate of homologous recombination after generating a double stranded break and nuclease of Gupta is an efficient and versatile enzyme that is capable of making double stranded breaks throughout the genome, in a multiplex structure, and is extremely versatile.  It would therefore have been motivating to the ordinary artisan to combine these methods to further increase the efficiency of the insertion of a target genetic sequence into a target genome.  Therefore, claim 101 is rejected as being obvious under Kay in view of Gupta. 

Conclusion
Claims 49, 65, 70, 75, 85, 92-106 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                           



/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663